1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAMES LEROYE JEFFERSON,                               Case No. 17cv1099-MMA (BGS)
12                                        Plaintiff,
                                                           ORDER RESPONDING TO
13                         vs.                             REFERRAL NOTICE
14   HOLLINGSWORTH, et al.,
                                                           [Doc. No. 45]
15                                    Defendants.

16
17
18         Plaintiff James Leroye Jefferson, a California state prisoner proceeding pro se and
19   in forma pauperis, filed an amended complaint against the California Prison Industry
20   Authority. See Doc. No. 39. The Court screened and dismissed Plaintiff’s amended
21   complaint pursuant to 28 U.S.C. § 1915(e)(2)(b)(iii) and § 1915A(b)(2). See Doc. No.
22   40. Plaintiff filed a timely Notice of Appeal. See Doc. No. 42. The United States Court
23   of Appeals for the Ninth Circuit has referred the matter to this Court for the “limited
24   purpose of determining whether in forma pauperis status should continue for this appeal
25   or whether the appeal is frivolous or taken in bad faith.” See Doc. No. 58.
26         Rule 24(a)(3) of the Federal Rules of Appellate Procedure provides that a party
27   granted leave to proceed in forma pauperis (“IFP”) in district court may continue in that
28   status on appeal unless the district court certifies that the appeal is not taken in good faith,

                                                       1
                                                                                  17cv1099-MMA (BGS)
1    which in this context means that it is frivolous. See Ellis v. United States, 356 U.S. 674,
2    674-75 (1958). Title 28 of the United States Code, section 1915(a)(3), similarly provides
3    that an appeal may not be taken IFP if the trial court certifies it is not taken in good faith.
4    For purposes of section 1915, an appeal is “frivolous” if it lacks any arguable basis in law
5    or fact. See Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d
6    1221, 1225 (9th Cir. 1984).
7          After review of the record herein, the Court concludes that Plaintiff’s appeal lacks
8    any arguable basis in law or fact, and thus is considered as not being taken “in good
9    faith” pursuant to 28 U.S.C. § 1915(a)(3). Accordingly, the Court hereby REVOKES
10   Plaintiff’s IFP status. See Gardner v. Pogue, 558 F.2d 548, 550 (9th Cir. 1977) (indigent
11   appellant is permitted to proceed in forma pauperis on appeal only if appeal would not be
12   frivolous).
13         The Clerk of the Court is directed to notify the Ninth Circuit Court of Appeals of
14   this Order. See Fed. R. App. P. 24(a)(4).
15         IT IS SO ORDERED.
16   DATE: March 7, 2019                      _______________________________________
                                              HON. MICHAEL M. ANELLO
17
                                              United States District Judge
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                  17cv1099-MMA (BGS)
